[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________                     FILED
                                                              U.S. COURT OF APPEALS
                                                                ELEVENTH CIRCUIT
                                 No. 09-10231                       JUNE 28, 2010
                             Non-Argument Calendar                   JOHN LEY
                           ________________________                   CLERK

                       D.C. Docket No. 07-00627-CV-W-N

JACQUARD MERRITT,

                                                             Plaintiff-Appellant,

                                        versus

DRUG ENFORCEMENT ADMINISTRATION,

                                                             Defendant-Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Alabama
                         ________________________
                                (June 28, 2010)

Before CARNES, MARCUS and COX, Circuit Judges.

PER CURIAM:

      Jacquard Merritt appeals the district court’s dismissal of his civil action seeking

to set aside the Drug Enforcement Administration’s seizure and the subsequent

forfeiture of $8,000 in United States currency.
      A district court’s jurisdiction to review forfeiture orders is limited to deciding

whether the agency properly followed the procedural safeguards of the Civil Asset

Forfeiture Reform Act of 2000, 18 U.S.C. § 983. See Valderrama v. United States,

417 F.3d 1189, 1196 (11th Cir. 2005). The district court properly concluded that

Merritt alleged nothing that brought into question the procedural aspects of the

forfeiture. (R.1-14.) And, it properly concluded that it lacked jurisdiction to review

the merits of a properly executed administrative forfeiture for the reasons stated in its

memorandum opinion and order. (Id.)

      Additionally, we find no error in the district court’s decision not to exercise

equitable jurisdiction. As in Valderrama, Merritt “received all the required notice .

. . in sufficient time to challenge the forfeiture proceeding. ‘It is inappropriate for a

court to exercise equitable jurisdiction to review the merits of a forfeiture matter

when the petitioner elected to forego the procedures for pursuing an adequate remedy

at law.’” 417 F.3d at 1197 (quoting In re Matter of Sixty Seven Thousand Four

Hundred Seventy Dollars ($67,470.00), 901 F.2d 1540, 1545 (11th Cir. 1990)).

      AFFIRMED.




                                           2